Citation Nr: 1526701	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  10-44 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).  

2.  Entitlement to service connection for sinus tachycardia with syncope post placement of heart monitor.  

3.  Entitlement to service connection for irritable bowel syndrome (IBS).  

4.  Entitlement to for service connection urinary incontinence.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from September 1976 to May 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Nashville, Tennessee, regional office (RO) of the Department of Veterans Affairs (VA). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At a videoconference hearing in March 2015 the Veteran testified before the undersigned.  She contended that memory problems associated with service connected PTSD had become worse since her most recent VA examination and rendered her unemployable.  Transcript, p. 9.  Although the transcript shows she believed her most recent examination had been in 2012 when in fact it was in May 2014, this examination was conducted without the examiner having access to the Veteran's claims folder or electronic record.  Furthermore, neither the May 2014 examination nor the 2012 examination include an opinion as to whether or not the Veteran's PTSD and other service connected disabilities render her unemployable.  A new examination is required.  

The Veteran also testified that she had been close to finishing a Master's degree through the VA Vocational Rehabilitation program before quitting the program as a result of her memory problems.  The Veteran's vocational rehabilitation folder has not been made part of the record.  As this may have relevancy as to her ability to be employed, VA has a duty to obtain the folder.  

The Veteran also noted at the hearing that she had received treatment from a private source in Las Vegas for PTSD.  The record was held open for 60 days following the hearing in order to allow her an opportunity to submit the records or authorize VA to obtain them on her behalf; but VA has not made a specific request for her to authorize it to obtain the records.  

The RO denied entitlement to service connection for sinus tachycardia with syncope post placement of heart monitor, IBS, and urinary incontinence in a rating decision dated March 4, 2013.  The Veteran was notified of this decision in a letter dated March 6, 2013.  A notice of disagreement with these denials is date stamped as having been received at the RO on March 5, 2014, but refers to the March 6 letter.  In any event, the notice of disagreement requires the Board to remand these issues for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA Vocational Rehabilitation folder (or a copy) and associate it with her claims folder.  

2.  Obtain all VA treatment records for the conditions at issue in this appeal for the period beginning April 2014.  

3.  Ask the Veteran to authorize VA to obtain records of her private treatment in Las Vegas for PTSD.  

If any requested records cannot be obtained, inform the Veteran of the missing records, the efforts made to obtain the records, and of what further actions will be taken with regard to her claims. 

4.  Provide a statement of the case for the issues of entitlement to service connection for sinus tachycardia with syncope post placement of heart monitor, irritable bowel syndrome, and urinary incontinence.  These issues should not be certified to the Board, unless a timely substantive appeal is received.  

5.  Schedule the Veteran for a VA PTSD examination.  The claims folder and electronic record must be made available to the examiner for use in the study of this case.  All indicated tests and studies should be conducted.  The examiner should answer the following question:

Is it as likely as not that the Veteran's PTSD and other service connected disabilities prevents her from obtaining or maintaining all substantially gainful employment for which her education and experience would otherwise be qualified?  

The examiner should consider the Veteran's reports that memory loss prevents her employment.

The examiner should provide reasons for the opinion.  If the examiner is unable to express any opinion without resort to speculation, the reasons for the inability to provide the needed opinion should be provided, and any outstanding evidence that might enable the opinion to be provided should be identified.  The examiner should also note whether the inability is due to the limits of the examiner's knowledge or the limits of medical knowledge in general.

6.  If any benefit sought on appeal, remains denied, issue a supplemental statement of the case and return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




